Citation Nr: 1008077	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 
1981 and from July 1986 until retiring in May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
Jurisdiction has since been transferred to the RO in 
North Little Rock, Arkansas.

In April 2009, in support of his claim, the Veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge of the Board.  During the hearing, the Veteran said 
that he had experienced ringing in his ears since he was in 
the military.  His hearing testimony concerning this is 
tantamount to a claim for service connection for tinnitus, 
which is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  But unlike his claim for 
right ear hearing loss, the RO has not had an opportunity to 
determine whether service connection is warranted for 
tinnitus.  So the Board is referring this claim to the RO for 
appropriate development and consideration since the Board 
does not have jurisdiction to consider this additional issue 
in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (indicating the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

There is no probative (meaning competent and credible) 
evidence indicating the Veteran has sufficient hearing loss 
in his right ear to be considered a disability by VA 
standards; this is a fundamental preliminary determination 
before also considering whether any current hearing loss is 
attributable to his military service.




CONCLUSION OF LAW

The Veteran does not have a right ear hearing loss disability 
due to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2007, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the January 2007 letter 
apprised the Veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued that January 2007 VCAA notice letter prior to 
adjudicating his claim in August 2007, the preferred 
sequence, so there was no timing error in the provision of 
that VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records and VA treatment records - including 
the report of a February 2007 VA compensation examination 
determining whether he has sufficient hearing loss in his 
right ear to be considered a disability by VA standards 
(i.e., according to the threshold minimum requirements of 
38 C.F.R. § 3.385) and, if he does, whether this hearing loss 
is attributable to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination 
and nexus opinion when necessary to fairly decide a claim).  
As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Right Ear Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  


When, for example, a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to confirm the Veteran at 
least has it; without this minimum level of proof, there can 
be no valid claim).

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according 
to VA standards, impaired hearing will only be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

To establish his entitlement to service connection, however, 
it is not required that the Veteran have had a hearing loss 
disability according to these standards of 38 C.F.R. § 3.385 
when separating from service or during the one-year 
presumptive period after his discharge.  Instead, it is only 
required that he presently have sufficient hearing loss to 
meet the requirements of this regulation, and service 
connection is possible if this current hearing loss 
disability can be adequately linked to his military service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Unfortunately, however, the report of the Veteran's February 
2007 VA Compensation and Pension Examination (C&P Exam) does 
not establish he has right ear sensorineural hearing loss 
sufficiently severe to be considered an actual disability by 
VA standards.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
10

And his speech recognition score was 100 percent in his right 
ear.

The record on appeal also contains the report of a September 
2006 audiology consultation, which is other probative 
evidence against the Veteran's claim.  During that 
consultation, he indicated the hearing in his right ear is 
"okay."  And the hearing test confirmed this, as the 
hearing sensitivity in this ear (AD) was within normal limits 
(WNL), and he had excellent word recognition ability.



So, apparently, even the Veteran acknowledges he does not 
have hearing loss in his right ear - unlike in his left ear, 
for which the hearing loss affecting that ear already has 
been service connected.  And although in continuing with this 
appeal he is competent, even as a layman, to still maintain 
he has difficulty hearing in his right ear, he is not 
competent to also proclaim that his right ear hearing loss is 
sufficiently severe to meet the threshold minimum 
requirements of § 3.385 to be considered an actual disability 
by VA standards because this is a medical, 
not lay determination.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence). 

Consequently, there is no probative (meaning competent and 
credible) evidence indicating the Veteran has sufficient 
hearing loss in his right ear to be considered a disability 
by VA standards.  And this is a fundamental preliminary 
determination before also considering whether any current 
right ear hearing loss is attributable to his military 
service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).



For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for right ear hearing loss 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


